DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 6/25/2022 has been entered and fully considered. Claims 1-12 are pending. Claims 9-12 are withdrawn. Claims 1-3 and 6 are amended. No new matter has been added. 



Response to Arguments
Applicant's arguments filed 6/25/2022 have been fully considered but they are not persuasive.
Applicant objects to Examiner’s rejection of the term “flexible”. 
Examiner notes that the term no longer appears in the claims, and thus the corresponding rejection is removed. 
Applicant object to the indefinite rejection of the phrase “semi-pyramidal”. 
Examiner notes that the phrase no longer appears in the claim, and thus the corresponding rejection is removed. 
With respect to the art rejection of claim 1, Applicant argues that the cited patent bears no resemblance with the claimed invention. The only thing they have in common is they use a sticky tape for purposes completely opposed from each other. The applicants invention does not have an arcuate base and the cited reference does not have an elongated bar and a head with a slot adapted to receive foil duct tape. Further, the cited art and the Applicant’s invention do not operate on the same principle and neither can remotely achieve the intended goal of each invention. 
Applicant’s invention is designed to apply foil duct tape to HVAC ductwork sections that meet at junctions in often very tight spaces. The cited patent is solely intended to lift fingerprints using a tape material. 
Examiner respectfully disagrees. 
FRAME et al., discloses a rigid arcuate member, 1, a clamping means, 4, that includes a spring, 7, fulcrum, 5, and lever, 6. For examination purposes, the arcuate member represents the claimed elongated bar, because it is bar shaped and elongated. The clamping means represents the claimed head because it comprises a plate, 4, that extends rearward from the head, and when pressed, a slot is located between the flexible plate and the top surface of the elongated bar for insertion of a tape. 
The courts have generally held that inclusion of material or articles worked upon by a structure being claimed does not impart patentability to the claims. See, In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. 
In the instant case, the foil duct tape is a material worked upon by the apparatus and does not impart patentability to the claims. For instance, the cited device could also work upon a foil duct tape if the user simply places a foil duct tape in the device. The inverse is true for the instant invention. A piece of clear packaging tape could be put in the device. Thus, the type of material does not impart any inherent structural differences between the cited art and the instant claim. Any structural difference between the instant invention and cited art would need to be explicitly defined in the claim. 
Examiner further notes that while the cited art uses an arcuate elongated flat bar, the instant claims doe not preclude the use of such a bar. Claim 1 simply requires an elongated bar, and since the bar, 1, of FRAME et al. is longer than it is wide, it is an elongated bar, albeit a curved elongated bar. 
Examiner does acknowledge the difference in intended use of the claimed invention and the cited art. The claimed invention is intended to be used in the HVAC industry while the cited art lift fingerprints from surfaces. However, the courts have generally held that statements of intended use of the claimed invention, or the manner of operating the device does not impart patentability to the claims unless they result in a structural difference between the claimed invention and the cited art. See, MPEP 2111.02, II and MPEP 2114, I and II. For instance, the courts have generally held that an apparatus claim covers what a device is, not what a device does. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim. See, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) . Moreover, the courts have generally held that nonanalogous art is not germane to a rejection under section 102. MPEP 2131.05. Thus, the different field of inventions between the cited art and claimed invention is irrelevant. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FRAME et al. (US 5,281,293).
With respect to claim 1, FRAME et al. discloses a tape tool (Abstract): comprising an elongated bar, 1, (Figures 1-3) a head, 4-7, located at one end of said elongated bar (Figures 1-3); said head comprising a plate, 4, extending in a direction from the head (e.g., rearward) and comprising a slot when flexed away from the bar for the insertion of a tape which is capable of having the adhesive surface facing upwards when attached to a bottom surface of the plate (Column 1, lines 40-60; Column 3, lines 60-68; Column 4, lines 1-40). 
The courts have generally held that the inclusion of a material or article worked upon by a structure being claimed does not impart patentability to the claims. See, In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. Thus, the claimed foiled duct tape does not impart patentability to the claims. 
Moreover, the courts have generally held that a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus form a prior art apparatus. See, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114, II. Thus, the manner in which the tape is attached to the device does not impart patentability to the claims so long as the structural limitations are met. 
With respect to claim 2, FRAME et al. discloses a handle, 3 or 8 (Figures 2 and 3) on an opposite end of the bar with respect to a head. 
With respect to claim 6, FRAME et al. shows that the head has an applicator blade, 6, angled upward and extending away from the head (Figures 1 and 2). 
The courts have generally held that a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus form a prior art apparatus. See, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114, II. Thus, using said blade in the claimed manner is not patentable because there exists conditions in which the blade, 6, of FRAME et al. can be slid along a length of tape to attach said tape to a surface. Specifically, the tape can be applied to a surface which will fit in the space between the head and handle while allowing the blade, 6, to contact said surface. With the tape applied to said surface, the blade can affix said tape to said surface. 
With respect to claim 7, FRAME et al. discloses that the elongated bar is substantially rigid (Column 2, lines 40-50). The scope of “substantially rigid” includes a bit of flexibility in the elongated bare, which necessarily includes an ability of the bar to bend along its length. 
With respect to claim 8, FRAME et al. discloses a handle attached to the elongated bar on an end opposite from one of the heads (Figures 1, 2 and 3). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

___________________________________________________________________
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRAME et al. (US 5,281,293) in view of GIANNANTONIO (US 2011/0041277).
With respect to claim 3, FRAME et al. does not explicitly disclose that the handle has the claimed configuration. GIANNANTONIO discloses that the handle has a generally rectangular ergonomic shape designed to fit comfortably in a user’s hand (Paragraph [0033]; Figures 1-4). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the handle of FRAME et al. has a generally rectangular handle, as taught by GIANNANTONIO so that the handle fits comfortably into the user’s hand. 
As seen in figures 1-4 of GIANNANTONIO, the rectangular handle comprises two side faces, a top, a bottom  and a rear face (See annotated figure 1 and 3, below).
[AltContent: textbox (Rear face)][AltContent: textbox (Front face)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Side face)][AltContent: textbox (Side face)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom face)][AltContent: textbox (Top face)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    543
    316
    media_image1.png
    Greyscale

With respect to claim 4, the edges of the faces at the bottom face of the handle represent the central and two side applicator blades (See annotated figure 1, below). 
[AltContent: textbox (Side blade)][AltContent: textbox (Side blade)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    290
    246
    media_image2.png
    Greyscale


[AltContent: textbox (Central blade)]


These edges represent the claimed bladed because they can be used to press tape against a surface by simply using these edges in such a manner. 
With respect to claim 5, as seen in figures 2 and 4 of GIANNANTONIO, the handle is tapered from the free end to the attached end. Thus, when the handle of GIANNANTONIO is combined with the tool of FRAME et al., the attached end would face the elongated bar (See compiled figures 2 of GIANNANTONIO and 1 of FRAME et al., below). 

[AltContent: textbox (Obtuse angle)][AltContent: arrow][AltContent: arc][AltContent: connector]
    PNG
    media_image3.png
    159
    122
    media_image3.png
    Greyscale

[AltContent: connector]	    
    PNG
    media_image4.png
    158
    346
    media_image4.png
    Greyscale



The tapered handle would necessarily create both an obtuse and acute angle with the tangent to the elongated bar, with such a representation shown above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745